Case 7:11-cr-00169-VB Document 165 Filed 06/05/20 Page 1 of 1

    
   
 

UNITED STATES DISTRICT COURT | BP CFRONICALY y
SOUTHERN DISTRICT OF NEW YORK POC i oe

 

0 i x iL DATE Bip
*SSeee
UNITED STATES OF AMERICA, a
; ORDER
V.
11 CR 169 (VB)
NICHOLAS ALVAREZ,

Defendant.

Defendant has filed a motion for a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i). (See Doc. #164). Defendant’s submission indicates that the exhaustion
requirement, a prerequisite to making such a motion, has been satisfied. (See id. at 15).

Section 3582(c)(1)(A) contains an explicit exhaustion requirement: “[T]he court, upon
motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier, may reduce the
term of imprisonment... if it finds that... extraordinary and compelling reasons warrant such a
reduction.”

Defendant’s motion and its attachments show that on April 30, 2020, defendant made an
application to the warden of his facility for compassionate release under Section
3582(c)(1)(A)(i), and that on May 18, 2020, the warden acknowledged defendant’s request. (See
Doc. #164 at 15; see also Doc. #164-3 at ECF 2, 4). According to defendant, as of June 3, 2020,
he had not received a response from the warden respecting his application. (Doc. #164-3 at
ECF 4).

Thirty days following defendant’s application to the warden of his facility would be May
30, 2020. Accordingly, more than thirty days have lapsed since the warden’s receipt of
defendant’s application. For this reason, defendant’s motion is timely pursuant to Section
3582(c)(1)(A).

Accordingly, by June 26, 2020, the government is directed to file its response to
defendant’s motion. (Doc. #164). The government is directed to address the merits of the
motion.

 

Dated: June 5, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti, U.S.D_J.

 
